Citation Nr: 9917669	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  92-04 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for peripheral 
neuropathy of the lower extremities.

2.  Entitlement to service connection for a bilateral hip 
disorder.
 
3.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1954 to 
June 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The issue of whether new and material evidence has been 
presented to reopen a claim for service connection for 
peripheral neuropathy of the lower extremities, and the issue 
of entitlement to service connection for a hip disorder, will 
be addressed in the decision below.  The issues of 
entitlement to an increased evaluation for a right knee 
disability, and for an increased evaluation for a left knee 
disability, each currently evaluated as 30 percent disabling, 
will be addressed in the REMAND, following the ORDER in this 
decision.

The Board notes that in June 1999, the Board received from 
the veteran new claims for service connection for various 
disorders, including a back disorder, a bladder disorder, and 
arthritis, as well as a claim for and an increased rating for 
his back disability.  Those issues are referred back to the 
RO. 


FINDINGS OF FACT

1.  Service connection for peripheral neuropathy of the lower 
extremities was denied in an February 1988 rating decision on 
the basis that there was no in-service evidence of peripheral 
neuropathy, nor was there any evidence that the veteran had 
peripheral neuropathy that was proximately due to a service-
connected disability.

2.  Evidence received subsequent to the February 1988 rating 
decision, either alone or in conjunction with evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for entitlement to service connection for peripheral 
neuropathy of the lower extremities.

3.  There is competent medical evidence of record of a 
possible relationship between a current hip disorder and the 
veteran's service-connected knee disabilities.


CONCLUSIONS OF LAW

1.  The February 1988 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).  

2.  Evidence received subsequent to the February 1988 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

3.  The veteran's claim for entitlement to service connection 
for a hip disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal was previously before the Board and remanded in 
November 1993 and January 1996 for further development.  The 
requested development has been completed, and the issues 
regarding peripheral neuropathy and a hip disorder, as 
described in the ISSUE portion of this decision, are now 
ready for appellate review.

The Board notes that in September 1998, and in March 1999, 
the veteran presented additional evidence in support of his 
appeal, which was not previously reviewed by the RO.  He also 
submitted a waiver of RO consideration of that evidence.  See 
38 C.F.R. § 20.1304(c) (1998).  Thus, the Board will proceed 
with this appeal.  

I.  New and Material Evidence

In a February 1988 rating decision, the RO denied service 
connection for idiopathic neuropathy on the basis that there 
was no evidence that the disorder was incurred during active 
military service, nor was there any evidence that the 
disorder was proximately due to the veteran's service-
connected disabilities.  The evidence present in the 
veteran's claims folder at the time of that decision included 
the following, in pertinent part:  1) service medical 
records, which are negative for any findings of peripheral 
neuropathy; 2) A VA examination report dated in August 1987, 
which contains a diagnosis of idiopathic peripheral 
neuropathy of the lower extremities, symptomatic by history; 
3) an April 1984 VA examination report, which contains an 
impression of mild chronic neurogenic atrophy as diagnosed by 
recent muscle biopsy of the left quadriceps and gastroc nemis 
muscle, although not confirmed at that time; 4) an October 
1983 VA examination report, which was negative for any 
neurological changes; 5) a private medical statement from 
Phillip J. Wright, M.D., dated in May 1984, which reflected 
negative electromyographic studies; 6) a May 1987 private 
medical statement from Phillip J. Wright, M.D., which 
reflected a diagnosis of axonal neuropathy, etiology 
undetermined; and 7) a January 1984 private medical report 
from Oklahoma Children's Memorial Hospital, which reflected 
an impression of mild chronic neurogenic atrophy.  

The veteran was notified by VA letter dated in March 1988 of 
the denial of his claim, as well as his appellate rights.  
However, he did not file a timely notice of disagreement or 
substantive appeal as to that decision, and the February 1998 
rating decision became final.  See 38 U.S.C.A. § 7105 (West 
1991).  In March 1990, the veteran submitted a claim to 
reopen his claim for service connection for peripheral 
neuropathy.  The RO denied his claim to reopen, and the 
veteran initiated this appeal.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material 
evidence is evidence that was not previously of record, and 
which bears directly and substantially upon the specific 
matter under consideration.  Such evidence must not be 
cumulative or redundant, and it must, either alone or in 
conjunction with evidence previously of record, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998). 

The pertinent, nonduplicative, evidence associated with the 
veteran's claims file subsequent to the February 1988 rating 
decision is summarized as follows.  An April 1986 private 
medical report from Medical Neurologists, Inc., reflects 
findings of peripheral neuropathy, generalized, sensory 
motor, characterized primarily by neurogenic atrophy in 
distal muscles.  An April 1990 VA examination report reveals 
that there was no evidence of any sensory loss in the lower 
extremities upon examination, and in the examiner's opinion, 
there was no objective neurological deficits in the lower 
extremities, and no objective evidence of peripheral 
neuropathy.  In January 1991, the veteran underwent a sural 
nerve biopsy in the right lower extremity, and the 
postoperative diagnosis ruled out peripheral neuropathy.  A 
February 1991 private medical record from the O'Donoghue 
Rehabilitation Institute Department of Neurology indicates 
that the veteran had a mild peripheral neuropathy.  An 
earlier record from the foregoing institution, dated in 
December 1990, also reflects mild peripheral neuropathy.

In March 1996, the veteran underwent a VA examination and was 
diagnosed with very mild sensory peripheral neuropathy.  
However, the examiner concluded that the peripheral 
neuropathy was in no way related to the veteran's knee 
disabilities.  Rather, the examiner indicated that it was an 
entirely separate condition with a separate etiology that was 
unknown at that time.  Subsequently, in July 1996, an 
addendum was added to the foregoing diagnosis, which 
indicated that the most likely etiology for the neuropathy is 
that it was hereditary, as the neuropathy had been present 
for more than twenty years and had made little progress, as 
would be expected with neuropathies caused by toxic, 
metabolic, inflammatory, or neoplastic causes.  

In addition to the foregoing evidence, the veteran presented 
testimony at hearings held in October 1991, October 1992, and 
October 1995.  In summary, during those hearings the veteran 
indicated that while in service, he had been diagnosed with 
quadriceps muscle weakness.  The veteran maintained in the 
hearings that the bilateral muscle weakness diagnosed in 
service has persisted, and that it is interrelated with the 
peripheral neuropathy.  More recently, in March 1999, the 
veteran appeared at a hearing before the undersigned Member 
of the Board, and testified that he was first diagnosed with 
peripheral neuropathy in March 1977, and that many doctors 
since that time had diagnosed him with peripheral neuropathy.  
At that hearing, the veteran presented a VA medical record 
dated in March 1986, however, that record does not indicate 
that the veteran has peripheral neuropathy due to his 
military service.  Rather, that record primarily focuses on 
the veteran's knee disabilities.  

In addition to the foregoing evidence, there are other 
medical records that were associated with the veteran's 
claims folder subsequent to the February 1988 rating 
decision, but they do not bear on the matter under 
consideration, i.e. peripheral neuropathy.

The Board has thoroughly reviewed all the evidence of record, 
as summarized above.  Moreover, in doing so, the Board 
reiterates that the February 1988 rating decision denied 
service connection for peripheral neuropathy on the basis 
that there was no in-service evidence of peripheral 
neuropathy of record, nor was there any evidence of a nexus, 
or link, between any currently diagnosed peripheral 
neuropathy, and an incident of the veteran's active military 
service, or a service-connected disability, as the veteran 
contends.  Upon a review of the evidence associated with the 
veteran's claims folder subsequent to the February 1988 
rating decision, the Board must conclude that the evidence is 
not new and material, within the meaning of VA laws and 
regulations, and the veteran's appeal to reopen a claim for 
service connection for peripheral neuropathy of the lower 
extremities must be denied.  The Board acknowledges that the 
evidence of record subsequent to the February 1988 rating 
decision is for the most part new, in the sense that it was 
not previously of record.  However, the "new" evidence is 
not material, as it does not bear directly and substantially 
upon the specific matter under consideration, in that it does 
not establish that the veteran currently has peripheral 
neuropathy of the lower extremities that is specifically 
related to an incident of his military service, or to a 
service-connected disability, as he contends.  See 38 C.F.R. 
§ 3.156(a); see also Epps, 126 F. 3d at 1468 (a well grounded 
claim for service connection requires evidence of a current 
diagnosis, an in-service incident, and a medically 
established nexus between the current diagnosis and the in-
service incident).  Rather, the most recent medical evidence 
of record, as reflected in the July 1996 addendum to the 
March 1996 VA examination report, indicates that the 
veteran's peripheral neuropathy is most likely hereditary.  
In any event, in the absence of evidence of the requisite 
medical nexus, the Board finds that the evidence submitted 
after the February 1988 rating decision is not, either alone 
or in conjunction with evidence previously of record, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See id.  

The Board acknowledges the veteran's contentions that he 
currently has peripheral neuropathy that may be related to 
his in-service quadriceps muscle weakness, or due to his 
service-connected knee disabilities.  Nevertheless, inasmuch 
as competent medical evidence on this point has not been 
presented, in the context of this appeal, unsupported lay 
evidence such as the veteran's statements, even if considered 
"new," may not serve as a predicate to reopen the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995).  

In short, the law is clear that the veteran may only reopen 
his claim for service connection for peripheral neuropathy if 
new and material evidence is submitted.  Here, as set forth 
above, such evidence would include competent medical evidence 
of a nexus between a current medical diagnosis of the claimed 
condition, and an incident of military service, or a service-
connected disability.  No such evidence has been associated 
with the record.  Furthermore, the Board is unaware of the 
existence of any evidence that, if obtained, would constitute 
new and material evidence sufficient to reopen the veteran's 
claim.  See McKnight v. Gober, 131 F.3d 1483 ( Fed. Cir. 
1997). 

Accordingly, the Board must conclude that the benefit sought 
on appeal must be denied.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for peripheral 
neuropathy, and an explanation as to why his current attempt 
to reopen his claim must fail.  See Graves v. Brown, 9 Vet. 
App. 172, 173 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995).

II.  Service Connection

The veteran is claiming service connection for a hip 
disorder, as secondary to his service-connected bilateral 
knee disability.  As a preliminary matter, the Board finds 
that the veteran's claim for service connection for a hip 
disorder is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in a light 
most favorable to that claim.  In that regard, the Board 
notes that in a January 1994 VA examination, the examiner 
indicated that the veteran had "a long history of chronic 
knee problems, and therefore, it could be suspected that his 
symptoms in the hips ... could be etiologically related to his 
chronic knee problems."  As such, the Board finds it at 
least plausible that the veteran developed a hip disorder as 
secondary to his service-connected knee disabilities, such 
that the Board the claim is well-grounded, and to that 
extent, the appeal is allowed.  



ORDER

New and material having not been presented to reopen a claim 
for service connection for peripheral neuropathy of the lower 
extremities, the appeal is denied.

The claim for entitlement to service connection for a hip 
disorder is well grounded.


REMAND

As the Board finds that the veteran's claim for service 
connection for a hip disorder is well grounded, the Board 
must ensure that the duty to assist is satisfied.  
Furthermore, in regard to the issues for an increased rating 
for each of the veteran's knee disabilities, the Board notes 
that as a claim for an increased rating is inherently well 
grounded, the duty to assist must also be satisfied with 
respect to those issues.   See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 
631-632 (1992).  The Board finds that further development is 
required for each of the foregoing issues, before an 
equitable disposition can be rendered regarding a hip 
disorder, a right knee disability, and a left knee 
disability.

As noted in the decision above, in the January 1994 VA 
examination report, the examiner indicated that it could be 
suspected that the veteran's symptoms in his hips were 
related to his knee disabilities.  In a more recent VA 
examination report, dated in March 1996, the veteran 
underwent a VA examination and was diagnosed with recurrent 
pain in both hips, with normal examination results, and there 
was x-ray evidence of degenerative changes.  

In March 1999, the veteran testified before the undersigned 
Member of the Board that he would take painkillers for the 
pain in his hips and knees.  The veteran and his 
representative also contended, essentially, that the 
veteran's hip disorder may be related to his service-
connected lumbosacral IV disc disease, which is currently 
evaluated as 40 percent disabling.  In fact, it was contended 
that there may be some sort of medical relationship between 
the veteran's knee disabilities, back disability, and claimed 
hip disorder.  The veteran also testified that in January 
1998, he underwent surgery for his knees, because the 
arthritis was so bad in his knees.  The Board notes that 
there are no treatment reports of record, which reflect knee 
surgery or treatment in January 1998.  The Board further 
notes that such records are necessary to properly evaluate 
the current nature of the veteran's bilateral knee 
disability.

In light of the foregoing, the Board finds that further 
development in this claim is needed.  As such, this appeal is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess 
additional records, not yet associated 
with his claim file, which are pertinent 
to his claims for an increased evaluation 
for his knee disabilities, and for 
service connection for a hip disorder.  
The veteran is specifically requested to 
provide the name and address of the 
facility where he underwent surgery on 
his knees in January 1998, as he 
indicated in the March 1999 hearing.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the 
veteran.  If any such records are 
unavailable, that should be documented in 
the veteran's claims file, including the 
reason(s) why such records could not be 
obtained.

2.  After the foregoing development, the 
veteran should be afforded a 
comprehensive VA examination for the 
purpose of determining the medical 
relationship, if any, between the 
veteran's service-connected knee 
disabilities, service-connected 
lumbosacral IV disc disease, and a 
current hip disorder.  All appropriate 
tests and studies should be conducted.  
The examiner is requested to report all 
clinical findings in detail.  The 
examiner specifically is requested to 
offer an opinion as to 1) whether it is 
at least as likely as not that the 
veteran's current hip disorder is due to 
his service-connected knee disabilities, 
and/or his service-connected lumbosacral 
IV disc disease; and 2) if there is no 
causal connection between the veteran's 
hip disorder, and his service-connected 
bilateral knee disability and lumbosacral 
IV disc disease, whether it is at least 
as likely as not that the veteran's 
service-connected bilateral knee 
disability and lumbosacral IV disc 
disease has resulted in any additional 
level of chronic impairment of the hips.  
A description of any such increased 
disability and the rationale for all 
opinions should be provided.  The claims 
file must be made available to the 
examiner for review prior to and during 
the examination so that the examiner can 
review all evidence of record, including 
the reports of previous examinations 
performed by VA and private examiners.

3.  When the RO is satisfied that the 
record is complete and that all requested 
actions have been adequately completed, 
the claims should again be reviewed by 
the RO on the basis of the additional 
evidence.  In regard to the issue for 
service connection for a hip disorder, 
consideration should be given to 
38 C.F.R. § 3.310(a) and Allen v. Brown, 
7 Vet. App. 439 (1993) regarding 
secondary conditions.  If any 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should 
then be afforded the applicable period in 
which to respond.  The record should then 
be returned to the Board for further 
appellate review.


The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified by the 
RO.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

